DISMISS and Opinion Filed September 28, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00782-CR
                               No. 05-20-00783-CR
           DENNIS EDUARDO ALMENDAREZAVILA, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
             Trial Court Cause Nos. F19-75808-H & F18-71467-W

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                           Opinion by Justice Whitehill
      Dennis Eduardo Almendarezavila is charged with murder and aggravated

assault with a deadly weapon. He filed a pro se notice of appeal seeking to challenge

the trial court’s ruling on his motion for bond reduction.

      Generally, this Court has jurisdiction to consider appeals by criminal

defendants only after a judgment of conviction. Wright v. State, 969 S.W.2d 588,

589 (Tex. App.—Dallas 1998, no pet.) (appellate courts may consider appeals by

criminal defendants only after conviction or entry of appealable order); Rabbani v.

State, 494 S.W.3d 778, 780 (Tex. App.—Houston [14th Dist.] 2016, pet. ref’d). We
do not have jurisdiction to hear interlocutory appeals from pretrial orders regarding

the denial or reduction of bond sought by motion. Ragston v. State, 424 S.W.3d 49,

52 (Tex. Crim. App. 2014) (courts of appeals lack jurisdiction to review

interlocutory orders regarding excessive bail or the denial of bail); see also Lenard

v. State, No. 05-14-00767-CR, 2014 WL 4536538, at *1 (Tex. App.—Dallas Sept.

12, 2014, no pet.) (mem. op., not designated for publication) (holding court lacked

jurisdiction over interlocutory order holding defendant’s bond insufficient and

raising bond).

      The reporter’s record shows the trial court held a bond review hearing on July

10, 2020. At the conclusion of the hearing, the trial court reduced appellant’s bond

from $350,000 to $250,000 in the capital murder case and from $250,000 to $50,000

in the aggravated assault case. We lack jurisdiction to review interlocutory orders

under these circumstances. See Ragston, 424 S.W.3d at 52; Lenard, 2014 WL
4536538, at *1.

      Furthermore, we decline to construe appellant’s appeals as being from a

pretrial application for writ of habeas corpus. The motion for bond reduction was

not treated as such by the parties or the trial court. “[A]pellant did not utilize the

proper procedure to bring him within appellate review at this point in the

proceeding.” Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991).

(holding court of appeals erred by construing special plea as application for writ of



                                         –2–
habeas corpus in order to exercise jurisdiction over what would otherwise be an

unappealable interlocutory order).

      We dismiss these appeals for want of jurisdiction.




                                          /Bill Whitehill/
                                          BILL WHITEHILL
Do Not Publish                            JUSTICE
TEX. R. APP. P. 47.2(b)
200782F.U05




                                       –3–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

DENNIS EDUARDO                              On Appeal from the Criminal District
ALMENDAREZAVILA, Appellant                  Court No. 1, Dallas County, Texas
                                            Trial Court Cause No. F19-75808-H.
No. 05-20-00782-CR        V.                Opinion delivered by Justice
                                            Whitehill. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                Reichek participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered September 28, 2020




                                      –4–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

DENNIS EDUARDO                              On Appeal from the Criminal District
ALMENDAREZAVILA, Appellant                  Court No. 1, Dallas County, Texas
                                            Trial Court Cause No. F18-71467-H.
No. 05-20-00783-CR        V.                Opinion delivered by Justice
                                            Whitehill. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                Reichek participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered September 28, 2020




                                      –5–